Llamado para vista este caso, radicado en enero, 1940, solamente compareció El Pueblo por su fiscal. Aparece que el apelante no radicó alegato a pesar de que al notificársele la fecha de radicación se llamó su atención al deber de radicarlo en el término de veinte días; oído el fiscal en cuanto a la moción de suspensión radicada hoy a las 2.13 p. m. y atendidas todas las circunstancias concurren-tes, se declara sin lugar la moción y se desestima el recurso.
Llamadas para vista las causas que a continuación se expresan, compareció El Pueblo de Puerto Rico por su fiscal, y apareciendo que el apelante no presentó alegato y no obstante habérsele notifi-cado el señalamiento no compareció al acto de la vista, se deses-timaron por abandono los recursos.
Núms. 7922, 7933, 7937, 7940, 7949, 7950, 7954, 7955, 7964, 7966, 7970, 7972, 7974, 7980, 7982, 7985, 7989, 7992, 7993, 7994, 8008, 8009, 8011, 8014, 8018, 8020, 8021, 8027, 8030, 8031, 8036, 8037, 8040, 8041, 8042, 8044, 8046, 8047, 8049, 8052, 8058, 8061, 8062, 8094, 8095, 8097, 8098, 8100, 8109, 8110, 8111, 8112, 8113, 8114, 8115, 8119, 8130, 8132, 8133, 8134, 8135, 8138, 8142, 8143, 8145, 8149, 8150, 8151, 8152, 8156, 8157, 8159, 8160, 8161, 8162, 8163, 8164, 8165, 8166, 8167, 8168, 8169, 8170, 8171, 8172, 8173, 8174, 8175, 8176, 8177, 8178, 8182, 8188, 8190, 8201, 8205, 8206, 8209 y 8213.
Llamadas las causas que a continuación se expresan para la vista de la moción de la parte apelada solicitando la desestimación del recurso por abandono, sólo compareció dicha parte por su fiscal, y habiendo informado el secretario que el apelante fué notificado de la moción y del señalamiento, sin que haya impugnado la moción en forma alguna, y apareciendo de la certificación acompañada que el apelante dejó transcurrir el término de ley sin perfeccionar el recurso y no habiéndose elevado aún los autos a este tribuna], se declaró con lugar la moción y en su consecuencia se desestimaron los recursos.
Núms. 8070, 8071, 8072 8073,. 8074, 8075, 8077, 8078, 8079, 8080, 8081, 8082, 8083, 8085, 8086, 8087, 8088, 8089, 8091, 8092, 8093, 8106. 8107, 8108, 8122, 8123, 8124, 8125, 8126, 8127, 8215, 8216, 8217, 8218, 8219, 8220, 8221, 8222, 8223, 8224, 8225, 8226, 8233, 8234, 8235 8236, 8237, 8238, 8239, 8240, 8241, 8242, 8243, 8244, 8245, 8246, 8263, 8264, 8290, 8291, 8292 y 8293.